TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 10, 2015



                                      NO. 03-14-00479-CV


                               Kim Blackston Clogston, Appellant

                                                 v.

                                   Curtis P. Clogston, Appellee




         APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
              BEFORE PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 17, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.